PER CURIAM.
Order modified, so as to provide (1) that the examination and inspection in question shall be made at the expense of the plaintiff, by some disinterested person, either to be agreed upon by the parties or to be appointed upon application to the Special Term; (2) that if, for its convenience, the defendant elects so to do, it shall have the right, by service within 5 days of written notice to that effect, to fix the date at which the said examination shall commence, at any time within 60 days from the filing of this decision; (3) that said examination shall be completed within 10 days after it is commenced, exclusive of Sundays and holidays. As so amended, said order is affirmed, without costs.
STOVER, J., not voting.